Citation Nr: 0023238	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of an 
upper front tooth injury.

2.  Entitlement to service connection for tongue disability.

3.  Entitlement to Class II(a) outpatient dental treatment by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
June 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The claims for service connection for residuals of an 
upper front tooth injury and tongue disability are not 
plausible.

2.  Service connection is not in effect for residuals of an 
upper front tooth injury.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of an 
upper front tooth injury and tongue disability are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to Class II(a) outpatient 
dental treatment by VA is without legal merit.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 17.161 (1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran has reported 
treatment since 1967 for his claimed dental conditions at the 
VA Medical Center in Bath, New York.  The record reflects 
that the RO attempted to obtain the referenced records but 
was informed by that facility in April 1999 that no dental 
records were available.

The Board also notes that the veteran has reported recent 
dental treatment by Dr. Kenneth Hale.  While there is no 
indication that the RO attempted to obtain records from Dr. 
Hale, the Board notes that records from Dr. Hale would show 
treatment for dental conditions beginning many years after 
service, and the veteran, in any event, has not alleged that 
Dr. Hale has linked any current upper front tooth or tongue 
disability to his period of service.  

Factual background

Service dental records disclose that the veteran entered 
service with cavities affecting his upper front teeth, as 
well as several missing upper teeth.  The records disclose 
that the veteran, while in service, had his upper front tooth 
cavities sealed, but are negative for any reference to dental 
trauma or tongue disability.  The report of the veteran's 
examination for discharge indicates that the veteran was 
missing the following teeth:  1, 3, 16, 17, 19, 30 and 32; no 
other dental problems were noted.

There is no postservice medical evidence documenting the 
presence of any upper front tooth or tongue disability.  In 
several statements on file, the veteran essentially alleges 
that he sustained trauma to an upper front tooth in service 
in 1960 or 1961, which caused nerve damage and required a 
root canal and a cap.  The veteran also contends that he 
concurrently injured his tongue, requiring sutures.  The 
veteran stated that he sought treatment for the referenced 
conditions immediately after service, and that he continued 
to require dental care for his alleged conditions.  In 
particular, he indicated that he required a replacement cap 
for the damaged upper front tooth.

Analysis

I.  Residuals of an upper front tooth injury and tongue 
disability

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  
However, as a preliminary matter, the Board must determine 
whether the veteran has submitted evidence of well-grounded 
claims.  38 U.S.C.A. § 5107(a).  If he has not, his claims 
must fail, and VA is not obligated to assist the veteran in 
their development.  38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A.  Residuals of an upper front tooth injury

The veteran is seeking service connection for residuals of 
trauma to an upper front tooth so that he may receive dental 
treatment at VA expense or at VA facilities; he has not 
alleged entitlement to service connection for an upper front 
tooth disability on any other basis. 

The Board notes that, prior to June 8, 1999, pertinent VA 
regulations provide that, as to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it was due to combat wound or other service 
trauma.  38 C.F.R. § 3.381(e) (1998).  The significance of 
finding that a dental condition is due to service trauma is 
that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment.  See 38 C.F.R. § 
17.161(c) (1999).  

Effective June 8, 1999, VA's criteria for determining whether 
dental conditions are service-connected for treatment 
purposes were revised.  64 Fed. Reg. 30392 (1999).  With 
respect to claims involving dental trauma, the new criteria 
provide that, when applicable, the rating activity will 
determine whether a claimed dental condition is due to combat 
or other in-service  trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) (1999).  

While service medical records document the sealing of 
cavities which had existed at service entrance, they are 
negative for any evidence of trauma to the veteran's upper 
front teeth.  Moreover, even assuming that the veteran 
currently has an upper front tooth disability, there is no 
medical evidence on file linking any such upper front tooth 
disability to his period of service.  

In the instant case, therefore, the only evidence supportive 
of an etiological relationship between any current upper 
front tooth disability and service consists of the lay 
assertions of the veteran.  As the Court held in Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.  In light of these 
circumstances, the Board must conclude that the veteran's 
claim is not well grounded.

B.  Tongue disability

Service medical records are negative for any complaints, 
finding or diagnosis of tongue disability and there is no 
postservice medical evidence on file of any tongue disability 
or of a nexus between any tongue disability and the veteran's 
period of service.  The only evidence supportive of either a 
diagnosis of tongue disability or an etiological relationship 
between any tongue disability and service consists of the lay 
assertions of the veteran.  As held by the Court in Espiritu, 
supra, however, lay persons are not competent to offer 
medical opinions, so the assertions of the veteran concerning 
medical diagnosis or causation cannot constitute evidence of 
a well-grounded claim.  In light of these circumstances, the 
Board must conclude that the veteran's claim is not well 
grounded.

II.  Entitlement to Class II(a) outpatient dental treatment 
by VA

VA outpatient dental treatment may be authorized to the 
extent prescribed and in accordance with the applicable 
classification and provisions set forth in 38 C.F.R. § 17.161 
(1999).  As pertains to Class II(a) outpatient dental 
treatment by VA, the Board initially observes that, pursuant 
to 38 U.S.C.A. § 1712 (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 17.161(c) (1999), entitlement to such treatment is only 
available to a veteran who has a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of the absence of legal merit or lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
discussed in the preceding section, service connection for 
residuals of an upper front tooth injury as resulting from 
service trauma has not been established.  The veteran's claim 
must therefore be denied as legally insufficient.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for entitlement to service 
connection for residuals of an upper front tooth injury and 
tongue disability, and entitlement to Class II(a) outpatient 
dental treatment by VA.  Graves v. Brown, 8 Vet. App. 522, 
524 (1996).


ORDER

Entitlement to service connection for residuals of an upper 
front tooth injury is denied.

Entitlement to service connection for tongue disability is 
denied.

Entitlement to Class II(a) outpatient dental treatment by VA 
is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

